NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: KIMBERLY BARBOUR,                        No.    17-56914

             Debtor.                            D.C. No. 2:17-cv-02857-SJO
______________________________

IVAN RENE MOORE,                                MEMORANDUM*

                Appellant,

 v.

KIMBERLY BARBOUR; RONALD
HILLS,

                Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Creditor Ivan Rene Moore appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing as moot his appeal from the bankruptcy court’s order denying his

motion for relief from the automatic stay in Barbour’s bankruptcy case. We have

jurisdiction under 28 U.S.C. § 1291. We review for clear error factual findings

about mootness, and de novo legal conclusions. Rev Op Grp. v. ML Manager LLC

(In re Mortgs. Ltd.), 771 F.3d 1211, 1214 (9th Cir. 2014). We affirm.

      The district court properly dismissed Moore’s appeal as moot because there

is no effective relief that can be fashioned where the property at issue has been

seized by a third party pursuant to a district court order enforcing a federal

judgment. See Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re Thorpe

Insulation Co.), 677 F.3d 869, 880 (9th Cir. 2012) (discussing constitutional

mootness in the bankruptcy context).

      To the extent Moore is challenging the district court’s order as a

representative of Ronald Hills, the appeal is dismissed because Moore, as a non-

attorney, “has no authority to appear as an attorney for others than himself.” C.E.

Pope Equity Tr. v. United States, 818 F.2d 696, 697-98 (9th Cir. 1987).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                     17-56914
      Moore’s requests for oral argument, set forth in his opening and reply briefs,

are denied.

      AFFIRMED.




                                         3                                   17-56914